GUY, J.
[1] The time in which plaintiff could amend as of course having gone by, he could only amend on such terms and in such manner as the court at Special Term allowed. He has twice, with apparent deliberation and intention, evaded and refused to obey the order of the court, and attempted to amend in a different and unauthorized manner. Even in the present amended complaint, he fails to allege that the bond was referred to in the original complaint, but alleges that it was substituted for “the bond theretofore issued.” If “the bond theretofore issued,” for which the bond annexed to the present amended complaint is alleged to have been substituted, is the bond dated April 1, 1911, referred to as Exhibit A in the original complaint, that fact should be alleged explicitly and unequivocally.
[2] But, aside from all such questions, a proper regard for established rules of practice forbids that a litigant, having obtained permission to amend a pleading in a specific manner, should be allowed to disregard the requirements of the order and amend in any manner he sees fit.
Order reversed, with $10 costs and disbursements, and defendant’s motion granted, with $10 costs, without prejudice to the right of the-plaintiff to apply at Special Term for leave to further amend, if it so desires. All concur.